Case 3:19-cv-00679-BAJ-EWD Document1 09/25/19 Page 1 of 6

FORM TO BE USED BY A PRISONER IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §1983

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

OSHAWA BART SK. # 2960 7e CIVIL ACTION

Print the full name (first - middle - last) and

prisoner number of the plaintiff in this action. ‘ 8 1 "a
NO. i gy =
versus SECTION SEGL 3 i AIAG. {

Ess felhtsia Bk kfence Hit LAWL PORE
Tar Bidar Lill, Lidins. Byler
LiL (vAli€o 5)

 

 
 
    

(esas OFF) 20.bo¥% Zl Cfirrogl, LA,
rint the full rame of all defendants in this WU V2Z
action.

DO NOT WRITE et al.

     

COMPLAINT
I. Previous Lawsuits
A. Have you begun other lawsuits in state or federal court dealing with the same facts involved
in this action or otherwise relating to your imprisonment?
Yes( ) No(
fENDERED FOR FILING
Xs. Fee Pausptrs :
wr Proceg$ ve
Xx. Dikéd SEP 25 2019
—__. Ci mBep_ eee .
___ Dee. No. _ U.S. DISTRICT COURT

Eastern District of Louisiana
Deputy Clerk
if your answer to A is “yes”, describe the lawsuit in the space below. (If there is more than
one lawsuit, describe the additional lawsuits on another piece of paper, using the same
outline.)

1. Parties to the previous lawsuit
Plaintiffs Af A
ay

Defendants Hf K

 

 

 

 

 

 

 

2. Court (If federal court, name of the distrig court; if state court, name the parish.)
A } a.

3. Docket Number SE/
4. Name of judge to whom case was assigned

———
5. Disposition (For example: Was this case dismissed? Was it appealed? Is it still

pending?)

——————ae
6. Approximate date of filing lawsuit A / / AK
7. Approximate date of disposition / Y 7

 

Have you had any previously filed federal lawsuits or appeals, whether or not related to the
issues raised in this complaint, which have been dismissed as frivolous, malicious, or for
failure to state a cidim for which relief can be granted by any federal court?

Yes( ) No(

If your answer is “yes”, list the civil action numbers and the disposition of each case. You
also must identify in which federal district or appellate court the action was brought.

Alc

 

 

 

Il. PLACE OF PRESENT CONFINEMENT: Bi AQUEMINES Salish Dereuriod lemree

A.

B.

Po BOT Poure-d- Hie, lt. 700@k

Is there a-prisoner grievance procedure in this institution?
Yes ( No( )

Did yeu present the facts relating to this complaint in the prisoner grievance procedure? Yes

(YNo( )
If your answer is “yes”,
1. Attach a copy of all administrative complaints you have filed regarding the claims

raised in this lawsuit and copies of all prison responses. If copies are not available,
list the number assigned to the complaint(s) and approximate date it was presented

to the prison. :
58 Arrathed
 

2. As to each grievance compliant provided or listed above, have you exhausted or
completed all steps in the procedure, including anpgis?

D. If your answer is NO, explain why you have not done so: /

4

 

lll. Parties
(In item A below, complete the following information. Do the same for additional plaintiffs, if any.)

A. Full Name of Plaintiff

(First - Middle - Last) [- 9¢| EF. ) PH; A, bl GAL 7 DK ‘
Prisoner Number # 292370

Address Maa. bah: Det OK. 20. bay @7 Souire ~AlA -Ha the, La . FO08Z.
Date of Birth (I-73 - 1967

Date of Arrest Tune ZZ, ZO/ @

Date of Conviction Mt Von GEL Z, Zli7

 
IMPORTANT: In the space provided below, place the full name of each defendant named in the caption, his
or her official position, place of employment, and service address. If you have sued more than one
defendant, provide this same information for every defendant you have named. Please attach an additional
sheet, if necessary. The parties listed below must be exactly the same as those listed in your caption.

B. _Detendant Lgy FO/ aul MM. CLK employed as hasta tsb folte ME.
C hear oeCohteerins) a PV. boy BOZ5 Clue, LA, 094 2-

Address for service:

C. fendant TAT Braid Pers Lye zis employed as ALES St: Aasheer ght 1 OF Chu G
Oya vegs Ld) at

 

 

 

 

 

 

(Ghat for sérvice:
D. Defendant <JA7 Llorhees Zs. is employed as M frat 4. MAQULET; ~ ip re,
Okt ) at J #0.
dress for service:

 

    

E. _—Defendant_ SAT Lerleleum LLL,
* tt A
Address for service: G 5

is employed as
Z

UV bt-

 

 

7 shake 1 CLCUSBUG, LE

 

 

 

 

 

 

F. Defendant is employed as
at
Address for service:
G. Defendant is employed as
a
Address for service:
IV. Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is invoived.
Include also the names of other persons involved, dates, and places. Do not give any legal
arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Use as much space as you need. Attach extra
sheet if necessary.) 5

       
 
  

  

[ANE oh VOHDSE fe THE. fit dou? oF,
DEK OME IWATE AM 3 PUSIM EPP ES . FL Mlz otled
m Altyth het Bur Adv te Gor paid Leh ny

p AG LE VOX AM, CT af E VERY UE, AY 57 aed
Mieses FROM AU OVIKVIME YOUR LANDER LATHE MY! (A COM Tt

 
  

  
    
 

 
  
 
 
   

  

      

    

  

  

hth fYerd aye CAST gilillppfAa ff nth, Ref PASE MoUT TAE- 1g
WALA CMMOVED ALC FREI TILE AGES VILEUGE ROG LA, AtlP

  

on wh ave ner phid mt Fok ast Wek a8 HOUKS hb OF CURREMT.
Aub L092 pages Filan hemonug Me Fok deltratg ABOtUuK (VER —
Time Hours And Monies -
 

 

 

Relief

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases

or statutes.) _

jo Rivieio All Fiale Sheer, news th y3 Hla 8S on) ad foe
All arta Hautes phile ploblintg Pil he Sar. tr Liahekh Lilt ,

 

11k (B Luewy ts £5 a SO) /urroxt Jf.)
rons sie Maral # Maceerst bal, ant jer ferteletiat 76 Be
il 2X ovek rade 1d Ay KIA

bala ek AC DE. Stor Poltiadie ath Lolense FH.
(atual fetta) CELL WAGES Lok He jallhs
r 2 10 shih wheel Madey be 2 Bt with nb

“a As wosthieds fe pelt 1s Betlataroky tld abt le PGES

250 000." Lake Vs paris Civil. Ald CoapsriTnilA kighrs

Vi. Plaintiffs Declaration

1)
2)

3)

4)

| declare under penalty of perjury that all facts represented in this complaint and any attachments
hereto are true and correct.

| understand that if | am released or transferred, it is my responsibility to keep the Court informed of
my whereabouts and failure to do so may result in this action being dismissed with prejudice.

| understand that | am prohibited from bringing a civil action in forma pauperis if | have brought three
or more civil actions in a court of the United States while incarcerated or detained in any facility that
were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
which relief may be granted, unless | am under imminent danger of serious physical injury.

| understand that even if | am allowed to proceed in forma pauperis, | am responsible for paying the

entire $400.00 filing fee and any costs assessed by the Court, which shall be deducted from my
inmate account by my custodian in installment payments as prescribed by law.

Signed this Hp ib day of Sefer 20 LF.
cao fi

¥

(Signature of Plaintiff)

 

10/2015 7473376

SHB
* Ill. A (continued) - ADDITIONAL PLAINTIFFS In Re: A] Ax

f
(Complete the information below for each additional plaintiff. Each additional plaintiff must read plaintiffs’ declaration
below and personally sign.)

janis Declaration

2)

3)

4)

| declare under penalty of perjury that all facts represented in this complaint and any attachments hereto are
true and correct.

| understand that if 1 am released or transferred, it is my responsibility to keep the Court informed of my
whereabouts and failure to do so may result in this action being dismissed with prejudice.

| understand that | am prohibited from bringing a civil action in forma pauperis if | have brought three or more
civil actions in a court of the United States while incarcerated or detained in any facility that were dismissed
on the grounds that they were frivolous, malicious, or failed to state a claim upon which relef may be
granted, unless | am under imminent danger of serious physical injury.

  

| understand that even if | am allowed to proceed in forma pauperis, | am responsible for/paying the entire
$400.00 filing fee and any costs assessed by the Court, which shall be deducted from my inmate account by
my custodian in installment payments as prescribed by law.

Full Name of Plaintiff
(First - Middle - Last)

Prisoner Number /
Address L
Date of Birth ZL
Date of Arrest 7

Date of Conviction L

Signature /

Full Name of Plaintiff
(First - Middle - Last)

Prisoner Number /
Address /
Date of Birth [
Date of Arrest /

Date of Conviction [
Signature /

Full Name of Plaintiff
(First - Middle - Last)

Prisoner Number
Address

Date of Birth [
Date of Arrest [
Date of Convicti

 

 

 

 

Signature Ae
